Exhibit 10.40
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
SEVERANCE AND CHANGE OF CONTROL AGREEMENT (“Agreement”), dated as of
December 10, 2010 (the “Effective Date”) by and between SMART Modular
Technologies (WWH), Inc. (the “Company”), and Alan Marten (“Executive”).
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE 1
Definitions
Section 1.01 Definitions. For purposes of this Agreement, the following
definitions shall have the following meanings:
(i) “Cause” shall mean the occurrence of one or more of the following: (A) an
act of material fraud or material dishonesty made by Executive against the
Company in connection with Executive’s responsibilities which the Company
reasonably believes will damage its business; (B) Executive’s conviction of, or
plea of nolo contendere to, a felony (excluding traffic offenses) which the
Board of Directors reasonably believes had or will have a material detrimental
effect on the reputation or business of the Company or its affiliates;
(C) Executive’s intentional or gross misconduct; (D) Executive’s intentional
improper disclosure of confidential information; (E) Executive’s continued
material violations of material Company policies or material provisions of
Executive’s agreements with the Company, after written notice from the Company
or one of its affiliates, and a reasonable opportunity of not less than 30 days
to cure (to the extent capable of cure) such violations; (F) Executive’s failure
to cooperate with the Company in any investigation or formal proceeding; or
(G) Executive’s continued material violations of Executive’s duties, or repeated
material failures or material inabilities to perform any reasonably assigned
duties, after written notice from the Company or one of its affiliates, and a
reasonable opportunity of not less than 30 days to cure (to the extent capable
of cure) such violations, failures or inabilities.
(ii) “Change of Control” means the occurrence of any one or more of the
following:
(A) the consummation of a merger or consolidation of the Company with or into
any other entity (other than with any entity or group in which Executive has not
less than a 5% beneficial interest) pursuant to which the holders of outstanding
equity of the Company immediately prior to such merger or consolidation, hold
directly or indirectly 50% or less of the voting power of the equity securities
of the surviving entity;

 

 



--------------------------------------------------------------------------------



 



(B) the sale or other disposition of all or substantially all of the Company’s
assets (other than to any entity or group in which Executive has not less than a
5% beneficial interest); or
(C) any acquisition by any person or persons (other than any entity or group in
which Executive has not less than a 5% beneficial interest) of the beneficial
ownership of more than 50% of the voting power of the Company’s equity
securities in a single transaction or series of related transactions; provided,
however, that an underwritten public offering of the Company’s securities shall
not be considered a Change of Control;
(D) if during any period of 12 consecutive months, individuals who at the
beginning of any such period constitute the Board, cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved or recommended by at least a
majority of the directors then still in office who were directors of the Company
at the beginning of any such period and any such newly approved directors;
provided, however, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state or jurisdiction of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who directly or indirectly held the
Company’s securities immediately before such transaction.
(iii) “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units, stock appreciation rights and performance-based stock awards.
(iv) “Good Reason” means:
(A) a material diminution in base or total cash compensation, other than a
Company-wide salary reduction program;
(B) a material diminution in title, operational duties or responsibilities;
provided that, for the avoidance of doubt, Good Reason shall not have occurred
if after a change of control of the Company, Executive is performing
substantially the same duties and responsibilities as before the change of
control but the Company (or its successor) is a larger organization, or
Executive is performing such duties and responsibilities for a business unit of
a parent entity that is a larger organization than Company was before the change
of control and the business unit continues substantially all of the business of
the Company;

 

2



--------------------------------------------------------------------------------



 



(C) relocation of Executive’s primary work location by at least 50 miles; or
(D) the failure of the successor entity to assume any agreement that Executive
had with the Company;
provided that notwithstanding the foregoing, an Executive’s termination will not
be for Good Reason unless the Executive (x) notifies the Company in writing of
the existence of the condition which the Executive believes constitutes Good
Reason within 90 days of the initial existence of such condition (which notice
specifically identifies such condition), (y) gives the Company at least 30 days
following the date on which the Company receives such notice (and prior to
termination) in which to remedy the condition (to the extent such condition is
capable of being cured), and (z) if the Company does not remedy such condition
within such period, and Executive actually terminates employment within 30 days
after the expiration of such remedy period.
ARTICLE 2
Term And Nature Of Agreement
Section 2.01. Term. This Agreement shall be in force until the fourth
anniversary of the Effective Date, and thereafter renew for automatic one-year
terms, unless at least 30 days before the expiration of the then-current term
the Company shall give the Executive written notice of termination of this
Agreement as of the end of the then-current term; provided that the Company may
not give such notice if a Change of Control has occurred prior to such date
until at least 12 months following such Change of Control.
Section 2.02. At-Will Employment. Nothing in this Agreement shall change the
at-will nature of Executive’s employment with the Company.

 

3



--------------------------------------------------------------------------------



 



ARTICLE 3
Severance and Change of Control Benefits
Section 3.01. Severance Benefits.
(a) If Executive is terminated by the Company without Cause, Executive shall be
entitled to all of the following (the “Severance Benefits”), provided that
Executive executes and lets become effective, a release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) within the
period of time specified by the Company (which shall be 21 days to sign and 7
days to revoke, unless a longer period is required by law) following the
termination of employment:
(i) a lump sum cash payment within 60 days following termination of employment
(subject to Section 5.12 below) equal to:
(A) 0.75 times Executive’s then existing annual base salary;
(B) to the extent any bonus could be earned in the current fiscal year under the
terms of the Company’s bonus program but is not yet earned or paid, a prorated
bonus (based on the determination by the Company’s compensation committee
(“Compensation Committee”) of Company performance through the date of
termination), prorated through the date of termination; and
(ii) payment or reimbursement of health benefit continuation coverage under
COBRA or otherwise from the termination date through the earlier of (A) 9 months
following the termination date or (B) the date Executive becomes eligible for
health benefits with another employer, which shall be paid no later than the due
date for such coverage.
Section 3.02. Treatment of Performance-Based Equity on Change of Control. Upon a
Change of Control, to the extent Executive holds any Equity Awards that remain
subject to issuance or vesting based on performance (the “Performance Awards”),
a prorated portion of the Performance Awards shall become issued and/or vested
upon the Change of Control based on performance measured immediately prior to
the Change of Control (as determined by the Compensation Committee prior to the
Change of Control), and the remainder of the Performance Awards (the “Remainder
Awards”) shall issue and/or vest in equal monthly installments over the original
performance period (unless accelerated under Section 3.03 below); provided, that
if the successor to the Company does not assume or substitute the Remainder
Awards with a substantially equivalent award, the amount of the Remainder Awards
shall become issued and/or vested upon the Change of Control.
Section 3.03. Change of Control Severance Benefits.
(a) If within two months prior to, or within 12 months following, a Change of
Control, Executive is terminated by the Company without Cause or Executive
resigns for Good Reason, Executive shall be entitled to the following (“Change
of Control Severance Benefits”) in lieu of any Severance Benefits under
Section 3.01 above, provided that Executive executes and lets become effective
the Release within the period of time specified by the Company (which shall be
21 days to sign and 7 days to revoke, unless a longer period is required by law)
following the termination of employment:
(i) a lump sum cash payment within 60 days following termination of employment
(subject to Section 5.12 below) equal to:
(A) 1.5 times Executive’s then existing annual base salary;
(B) 1.5 times the cash bonus paid or payable for the most recently completed
fiscal year (in addition to the cash bonus paid or payable with respect to the
most recently completed fiscal year); and

 

4



--------------------------------------------------------------------------------



 



(C) to the extent any bonus could be earned in the current fiscal year under the
terms of the Company’s bonus program but is not yet earned or paid, a prorated
bonus (based on the Compensation Committee’s determination of Company
performance through the date of termination), prorated through the date of
termination;
(ii) payment or reimbursement of health benefit continuation coverage under
COBRA or otherwise from the termination date through the earlier of
(A) 18 months following the termination date or (B) the date Executive becomes
eligible for health benefits with another employer, which shall be paid no later
than the due date of payments for such coverage; provided that if Executive is
no longer eligible for COBRA continuation coverage, the Company may provide a
lump sum payment calculated based on the monthly premiums immediately prior to
the expiration of COBRA coverage; and
(iii) 100% of all of the Executive’s unvested and outstanding Equity Awards
(including the Performance Awards) shall become vested.
Section 3.04. Resignation of Corporate Offices. In connection with any
termination of employment, Executive will resign Executive’s office, if any, as
a director, officer, trustee or employee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Executive serves as
such at the request of the Company, effective as of the date of termination of
employment.
Section 3.05. Accrued Compensation and Benefits. In connection with any
termination of employment upon or following a Change of Control (whether or not
under Section 3.01 above), the Company shall pay Executive’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive prior to
the date of termination (collectively “Accrued Compensation and Expenses”), as
required by law and the applicable Company plan or policy. In addition,
Executive shall be entitled to any other vested benefits earned by Executive for
the period through and including the termination date of Executive’s employment
under any other employee benefit plans and arrangements maintained by the
Company, in accordance with the terms of such plans and arrangements, except as
modified herein (collectively “Accrued Benefits”). Any Accrued Compensation and
Expenses to which the Executive is entitled shall be paid to the Executive in
cash as soon as administratively practicable after the termination, and, in any
event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the Executive in which the termination occurs. Any Accrued
Benefits to which the Executive is entitled shall be paid to the Executive as
provided in the relevant plans and arrangement.

 

5



--------------------------------------------------------------------------------



 



Section 3.06. Continuing Obligations. Executive acknowledges his or her
continuing obligations under the Employment, Confidential Information and
Invention Assignment Agreement (or similar agreement) with the Company (the
“Confidentiality Agreement”), including but not limited to Executive’s
obligations not to use or disclose, at any time, any trade secret, confidential
or proprietary information of the Company.
Section 3.07. Limitation on Change of Control Payments.
(a) If the Change of Control Severance Benefits together with any other payment
or benefit Executive would receive pursuant to a Change of Control
(collectively, “COC Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such COC Payment
shall be equal to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the COC Payment that would result in no portion of
the COC Payment being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the COC Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the COC Payment notwithstanding that all or some portion of the COC
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the COC Payment equals
the Reduced Amount, reduction shall occur in the following order (in case
prorated between those not subject to Section 409A and those subject to
Section 409A as deferred compensation): (1) reduction of cash payments; (2)
cancellation of acceleration of vesting; and (3) reduction of non-cash employee
benefits. In the event that acceleration of vesting is to be reduced, it shall
be cancelled in the reverse order of the date of grant of the Equity Awards. To
the extent any such benefit is to be provided over time, then the benefit shall
be reduced in reverse chronological order.
(b) The Company may engage the accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
of Control or another firm to perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such firm required
to be made hereunder.
(c) The accounting firm engaged to make the determinations hereunder shall be
engaged by the Company to provide its calculations, together with detailed
supporting documentation, to Executive and the Company within fifteen
(15) calendar days after the date on which Executive’s right to a COC Payment is
triggered (if requested at that time by Executive or the Company) or such other
time as requested by Executive or the Company.

 

6



--------------------------------------------------------------------------------



 



ARTICLE 4
Executive Covenants
Section 4.01. Confidentiality and Non-Disclosure Agreement. Executive agrees to
continue to comply with the Confidentiality Agreement during and after the term
of this Agreement.
Section 4.02. Non-Solicitation; Non-Disparagement.
(a) Without limiting the terms of the Confidentiality Agreement, Executive
agrees that during his employment with the Company and for a period of 12 months
thereafter, he shall not, on his own behalf or on behalf of or in connection
with any other person, without the prior written consent of the Company,
directly or indirectly, in any capacity whatsoever, alone or through or in
connection with any person, solicit the employment or engagement of or otherwise
entice away from the employment or engagement of the Company or any of its
affiliates, any individual who is employed or engaged by the Company or any of
its affiliates.
(b) Executive agrees that he shall not make negative statements or
representations, or otherwise communicate negatively, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company, its subsidiaries,
affiliates, successors or their officers, directors, employees, business or
reputation; provided that nothing herein shall prevent Executive from responding
accurately and fully to any question, inquiry or request for information when
required by law or legal process.
(c) Company shall direct its executives, and shall request in writing that the
executives of the successor to the Company, not make negative statements or
representations, or otherwise communicate negatively, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to Executive or Executive’s reputation;
provided that nothing herein shall prevent executives of the Company or the
successor to the Company from responding accurately and fully to any question,
inquiry or request for information when required by law or legal process.
Section 4.03. Material Inducement; Specific Performance. If any provision of
this Agreement or the Confidentiality Agreement is determined by a court or
arbitrator of competent jurisdiction not to be enforceable in the manner set
forth herein or therein, the Company and Executive agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law and that such court or arbitrator
shall reform such provision to make it enforceable in accordance with the intent
of the parties. Executive agrees that a material breach or threatened breach of
this Article or the Confidentiality Agreement may cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that, if Executive materially breaches any of those covenants
during or following termination of employment, the Company may be entitled to an
injunction or other equitable relief in addition to any other relief to which
the Company may become entitled.

 

7



--------------------------------------------------------------------------------



 



ARTICLE 5
Miscellaneous
Section 5.01. Assignment; Successors and Assigns. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If Executive should die or become subject to a permanent
disability while any amount is owed but unpaid to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid to Executive’s devisee,
legatee, legal guardian or other designee, or if there is no such designee, to
Executive’s estate. Executive’s rights hereunder shall not otherwise be
assignable. This Agreement shall be binding on the Company’s successors and
assigns.
Section 5.02. Dispute Resolution. To ensure rapid and economical resolution of
any and all disputes that might arise in connection with this Agreement,
Executive and the Company agree that any and all disputes, claims, and causes of
action, in law or equity, arising from or relating to this Agreement or its
enforcement, performance, breach, or interpretation, will be resolved solely and
exclusively by final, binding, and confidential arbitration, by a single
arbitrator, in San Francisco, California, and conducted by Judicial Arbitration
& Mediation Services, Inc. (“JAMS”) under its then-existing employment rules and
procedures. Nothing in this section, however, is intended to prevent either
party from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. In all events, other than and to
the extent of those involving a violation by Executive of Section 4.01 and 4.02,
the Company shall be responsible for the payment of all costs of arbitration as
well as both parties’ attorneys’ fees; provided that the Company shall not be
responsible for the payment of Executive’s attorneys’ fees if Executive does not
prevail on at least one material issue in dispute.
Section 5.03. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.
Section 5.04. Non-Exclusivity of Benefits. Unless specifically provided herein,
neither the provisions of this Agreement nor the benefits provided hereunder
shall reduce any amounts otherwise payable, or in any way diminish Executive’s
rights as an employee of the Company, whether existing now or hereafter, under
any compensation and/or benefit plans (qualified or nonqualified), programs,
policies, or practices provided by the Company, for which Executive may qualify;
provided that the Severance Benefits and the Change of Control Severance
Benefits shall not be duplicative of any severance benefits under any such
plans, programs, policies or practices or any other agreement between Executive
and the Company and that any amounts payable to Executive hereunder shall be
reduced by any amounts paid or notice due to Executive as required by any
applicable federal, state or local law (including without limitation the WARN
Act) in connection with any termination of Executive’s employment. Vested
benefits or other amounts which Executive is otherwise entitled to receive under
any plan, policy, practice, or program of the Company (i.e., including, but not
limited to, vested benefits under any qualified or nonqualified retirement plan,
but not including severance benefits), at or subsequent to the termination date
shall be payable in accordance with such plan, policy, practice, or program
except as expressly modified by this Agreement.

 

8



--------------------------------------------------------------------------------



 



Section 5.05. Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement nor shall the amount
of any payment or benefit hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer.
Section 5.06. Entire Agreement. This Agreement represents the entire agreement
between Executive and the Company and its affiliates with respect to the matters
herein, and supersedes all prior and contemporaneous discussions, negotiations,
and agreements concerning such rights.
Section 5.07. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall be entitled to withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as the Company
determines are required to be withheld.
Section 5.08. Waiver of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.
Section 5.09. Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
Section 5.10. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.
Section 5.11. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.
Section 5.12. Code Section 409A.
(a) Any lump sum payments due as Severance Benefits or Change of Control
Severance Benefits hereunder shall be paid within 60 days following termination
of employment so long as the Release has become effective during such 60-day
period, but if such 60-day period during which Executive may sign and let become
effective the Release, begins in a first taxable year and ends in a second
taxable year, such payment shall only be made in the second taxable year.

 

9



--------------------------------------------------------------------------------



 



(b) This Agreement and the payments and benefits hereunder are intended to
qualify for the short-term deferral exception to Section 409A of the Code, and
all regulations, rulings and other guidance issued thereunder, all as amended
and in effect from time to time (“Section 409A”), described in Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent possible, and therefore,
unless otherwise expressly provided herein, all Severance Benefits or Change in
Control Severance Benefits shall be paid no later than two and one-half (2 1/2)
months after the end of the taxable year of the Executive in which the
termination of employment occurs. To the extent they do not so qualify, the
Severance Benefits and Change of Control Severance Benefits are intended to
qualify for the involuntary separation pay plan exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible.
(c) To the extent Section 409A is applicable to this Agreement, this Agreement
is intended to comply with Section 409A. Without limiting the generality of the
foregoing, if on the date of termination of employment Executive is a “specified
employee” within the meaning of Section 409A as determined in accordance with
the Company’s procedures for making such determination, then to the extent
required in order to comply with Section 409A (including with respect to any
payments or benefits hereunder that are determined to be in substitution for
“deferred compensation” subject to Section 409A), amounts that would otherwise
be payable under this Agreement during the six-month period immediately
following the termination date shall instead be paid on the earlier of (i) the
first business day after the date that is six months following the termination
date or (ii) Executive’s death. All references herein to “termination date” or
“termination of employment” shall mean “separation from service” as an employee
within the meaning of Section 409A.
(d) It is intended that each installment of payments provided hereunder
constitute separate “payments” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A, the provision
will be read in such a manner so that all payments hereunder comply with
Section 409A. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses); in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses; and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement,
to be effective as of the date and year first written above.

                      SMART MODULAR TECHNOLOGIES (WWH), INC.    
 
               
 
  By:                                   Name: Iain MacKenzie        
Title:   President and CEO
 
                    EXECUTIVE:    
 
                         
 
               
 
  Date:        
 
       
 
   

 

11



--------------------------------------------------------------------------------



 



Exhibit A — Form of Release
Reference is made in this Release (“Release”) to the terms set forth in the
Severance and Change of Control Agreement dated                      (the
“Agreement”) between SMART Modular Technologies (WWH), Inc. (together with its
successors and assigns, the “Company”) and the undersigned                     
(“Executive”).
1. Release. In consideration for the benefits outlined in the Agreement (the
“Severance Benefits”), to which I am not otherwise entitled, I hereby generally
and completely release the Company and its affiliated entities (collectively
“Company Entities”) and their directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct or omissions occurring prior to the time I sign
this Release. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination or breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), Sections 1981 through 1988 of Title 42 of the United
States Code, the California Fair Employment and Housing Act (as amended), Calif.
Gov’t Code § 12900 et seq., California Business and Professions Code § 17200 or
any other provisions of the California unfair trade or business practices laws,
the California Family Rights Act, Calif. Gov’t Code § 12945.2, the California
Occupational Safety and Health Act, Divisions 4, 4.5, and 4.7 of the California
Labor Code beginning at § 3200, any provision of the California Constitution,
any provision of the California Labor Code that may lawfully be released, the
Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any vested
benefits under any tax qualified benefit plan), the Immigration Reform and
Control Act, the Workers Adjustment and Retraining Notification Act, the Fair
Credit Reporting Act; and (6) any other federal, state or local law, rule,
regulation, or ordinance; (7) any public policy, contract, tort, or common law;
and (8) any basis for recovering costs, fees, or other expenses including
attorneys’ fees incurred in these matters. This Release does not apply to
(x) claims which cannot be released as a matter of law, (y) any right I may have
to enforce the Agreement, or (z) my eligibility for indemnification and similar
matters in accordance with applicable laws, the articles, charter and bylaws of
the Company or any indemnification agreement I have with the Company.

 

A-1



--------------------------------------------------------------------------------



 



2. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I have under the ADEA and that the consideration given for
the waiver and release is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:
(a) my waiver and release specified in this paragraph do not apply to any rights
or claims that arise after the date I sign this Release;
(b) I have the right to consult with an attorney prior to signing this Release;
(c) I have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign this Release earlier);
(d) I have seven (7) days after I sign this Release to revoke the Release; and
(e) this Release will not be effective until the date on which the revocation
period has expired, which will be the eighth day after I sign this Release,
assuming I have returned it to the Company by such date.
3. Waiver of Unknown Claims. In granting the general release herein, I
acknowledge that I have read and understand California Civil Code section 1542,
which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
I expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect.
This Release, together with the Agreement, constitutes the entire understanding
of the parties on the subjects covered.

                  EXECUTIVE:    
 
                     
 
  [NAME]    
 
  Dated:        
 
     
 
   

 

A-2